DETAILED ACTION
	This action is in response to the applicant’s reply field on August 3, 2021. Claims 1-20 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claims 2, 4, 8, 14, 17, 18, and 20 to better clarify the claims, the rejections of claims 2-4, 8, 14, 17, and 18-20 under 35 USC 112(b) have been withdrawn. 

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive or the Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicants have argued that Murdoch et al., PCT No. WO 2016/181154 A1 (hereinafter Murdoch) in view of Hazel et al., European Patent Application No. EP 2,642,066 A1 (hereinafter Hazel) does not disclose the limations of amended claim 1 including “the power source and transmitter are positioned within the side pocket and are removable from the downhole device” and that “the electronics package is positioned proximate a port of the mandrel for collecting data regarding at least one characteristics of an annulus between the wellbore and the casing string”. However, the Examiner disagrees with this position. 
Specifically, Murdoch discloses a casing string (production sting 16) with a side-pocket mandrel (gas lift mandrel 14). Although production string (16) is not the string used for “casing” the wellbore it can still be considered a “casing” string.  The side pocket mandrel (14) includes a port (mandrel port 34) as shown in Fig 2, which allows lift gas from the annulus (26) to enter the valve (10). Valve (10) includes controller (54) and is arranged to measure pressure, temperature, and the like.  As such, data regarding annulus characteristics between the wellbore and the casing string (16) is collected via the data measured from fluid entering the valve (10) through port (34).  The examiner recognizes that the data regarding “a characteristic of the annulus between the wellbore and the casing string” is not collected 
Further, the Examiner agrees that Murdoch in view of Hazel does not disclose the added limitations of “the power source and transmitter are positioned within the side pocket and being removable from the downhole device” however the limations are meet by Hubertus et al., UK Patent Application GB 2,407,035 A (hereinafter Hubertus) as indicated in the current rejection below.
Regarding claim 13, the arguments as presented above with respect to claim 1 are equally applicable to claim 13. 
Regarding claims 2-12 and 14-20, the arguments as presented above with respect to claims 1 and 13 are equally applicable to claims 2-12 and 14-20.

Information Disclosure Statement
The information disclosure statement filed on August 23, 2021 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al., PCT No. WO 2016/181154 A1 (hereinafter Murdoch) in view of Hazel et al., European Patent Application No. EP 2,642,066 A1 (hereinafter Hazel) and Hubertus et al., UK Patent Application GB 2,407,035 A (hereinafter Hubertus).
Claim 1: Murdoch discloses a wellbore assembly (downhole gas lift apparatus) for use downhole in a wellbore (wellbore 18) (abstract, Fig 1
a casing string (production string 16) comprising a mandrel (side pocket gas lift mandrel 14), the mandrel (14) including a side pocket (side pocket 12) in an inner region of the mandrel (side pocket 12 is located inside mandrel 14, see Fig 1); and 
a downhole device (gas lift valve 10/ 700) positioned within the side pocket (12) of the mandrel (14), the downhole device (10) including an electronics package (controller 52/ electronics module 778), a power source (power source battery pack 56 / electronics module 778 may also comprise a power source such as a battery pack), and transmitting data from the downhole device (10) to a downhole tool (deployment/retrieval tool, pg 55, ln 25-27) for transmitting the data to a surface of the wellbore for monitoring a downhole environment of the wellbore (establishing a hard-wire connection between the gas lift vale 10 and a surface location, pg 17, ln 23-35, valve 700 includes a communication port or connector 790 for communication between electronics module 778 and external equipment, communication port or connector 790 may facilitate connection while the valve is in situ via stabbing in using intervention equipment deployed downhole, pg 55, ln 25- pg 56, ln 1),
the electronics package being positioned proximate a port of the mandrel for collecting data regarding at least one characteristic of an annulus between the wellbore and the casing string.
the electronics package (memory 54 and sensors) being positioned proximate (near) a port (port 34) of the mandrel for collecting data regarding at least one characteristic of an annulus  (annulus region 26) between the wellbore (drilled wellbore 18) and the casing string (16) (valve 10 includes memory 54 may record data, such as pressure data, temperature date, orifice position data and the like, obtained from associated sensors and the like, Fig 1-2, pg 39, ln 1-5;
Murdoch does not discloses transmitting date from the downhole device via a wireless communications link to the downhole tool and wherein the power source and the transmitter are positioned within the side pocket and being removable from the downhole device.
Hazel discloses that data may be transmitted from data collection unit (60) to a downhole tool comprising a kickover tool (90) using an electrical connection means for connection the tool and the data collection unit such as a plug and socket, wireless data transmission, inductive coupling or by any other means known to the skilled person. Data may be transmitted wirelessly from the data collection unit (60) to the tool lowered into the well by an acoustic link. Data may be provided to a transceiver for modulation par [0061]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify the electrical connection means for transmitting data of Murdoch with a wireless data transmission as disclosed by Hazel as the need for transferring data would have lead one skilled in the art to choose an appropriate means of transmitting data, such as the wireless data transmission as disclosed by Hazel. Therefore, choosing the appropriate data transmission means disclosed by Hazel would merely be a simple substitution of one known element for another would obtain the predictable result of transferring data from the downhole device to the downhole tool, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 	Further, Hazel discloses that plug and socket, wireless data transmission, and inductive coupling are all known methods of electrical connection that can be substituted for each other (Hazel, see par [0061]).
Murdoch, in view of Hazel, discloses the power source and the transmitter are positioned within the side pocket and being removable from the downhole device.
Hubertus discloses a side pocket mandrel (90) installed within a production tubing.  The side pocket type battery mandrel has an internal orientating sleeve and tool guard, which are engaged by a running tool (94) for orienting a kick-over element (96) for insertion of a battery assembly (98) into the side pocket (100). The mandrel further includes a valve (107) and logic tool (109).  The battery assembly (98) is deployed in the side pocket of the mandrel in a manner similar to installation of a gas lift valve in a gas lift mandrel allowing the battery to be replaced without removing valve 107 (Fig 9-14, pg 26, par 3- pg 27, par 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the power source and transmitter of Murdoch, modified by Hazel, such that removing and replacing the power source and transmitter from the downhole device can be done while the downhole device is positioned in the side pocket mandrel as disclosed by Hubertus, as this modification would have allowed for the replacement of the power source and the transmitter for the downhole device without having to remove the downhole device from the wellbore (Hubertus, Fig 9-14, pg 26, par 3- pg 27, par 2
Claim 2: Murdoch, as modified by Hazel and Hubertus, discloses the downhole device (Murdoch, intervention equipment, such as wire line) further includes an adaptor (Murdoch, connector, pg 39, ln 26-28, connector 790) for coupling a downhole tool to the power source for recharging the power source via the downhole tool (Murdoch, hard-wire connection may be used to re-charge batteries, pg 17, ln 23-35).
Claim 3: Murdoch, as modified by Hazel and Hubertus, discloses the adaptor (connector) is a wet-stab connector (Murdoch, connector arrangement may comprise a mating wet connector, pg 18, ln 1-7).
Claim 4: Murdoch, as modified by Hazel and Hubertus, further discloses the electronics package (electronics module 778), further includes receiving data from a downhole tool (external equipment) or from another downhole device (external equipment) from the surface of the wellbore for managing a performance of the downhole device (Murdoch, valve 700 includes a communication port or connector 790 for communication between electronics module 778 and external equipment, communication port or connector 790 may facilitate connection while the valve is in situ via stabbing in using intervention equipment deployed downhole, port or connector 790 may allow the electronics module 778 to be appropriately loaded or programmed with the necessary algorithms, permit testing or interrogation of the electronics module 778, pg 55, ln 25- pg 56, ln 1).
Hazel further discloses data may be transmitted from data collection unit (60) to a downhole tool comprising a kickover tool (90) using an electrical connection means for connection the tool and the data collection unit such as a plug and socket, wireless data transmission, inductive coupling or by any other means known to the skilled person. Data may be transmitted wirelessly from the data collection unit (60) to the tool lowered into the well by an acoustic link.  Data may transfer may be bi-directional using frequencies dependent on the amount of data transfer. Data may be provided to a transceiver for modulation to a radio frequency and thereby transmitted via an antenna in the data collection unit to an antenna and transceiver of the tool lowered into the well (see par [0061]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify the electrical connection means for transmitting data of Murdoch with a wireless data transmission, including a receiver, as disclosed by Hazel as the need for transferring data would have lead one skilled in the art to choose an appropriate means of transmitting data, such as the wireless data transmission as id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007).  Further, Hazel discloses that plug and socket, wireless data transmission, and inductive coupling are all known methods of electrical connection that can be substituted for each other (Hazel, see par [0061]).
Claim 5: Murdoch, as modified by Hazel and Hubertus, discloses the downhole device includes a region (connector assembly 784) sized and shaped to couple to a downhole tool (deployment /retrieval tool) for positioning the downhole device (700) within the side pocket of the mandrel while the casing string is downhole (Murdoch, connector assembly 784 permits connection with a deployment/retrieval tool, such as a wireline kick-over tool, pg 55, ln 25-27).
Claim 6: Murdoch, as modified by Hazel and Hubertus, fails to disclose the power source (Hubertus, battery assembly 98) includes a region sized and shaped for coupling to a downhole tool for removing the power source of the downhole device from the downhole device while the downhole device is positioned in the side pocket of the mandrel (side pocket type battery mandrel has an internal orientating sleeve and tool guard which are engaged by a running tool 94 for orienting a kick-over element 96 for insertion of a battery assembly 98 into the side pocket 100, battery assembly 98 is deployed in the side pocket of the mandrel in a manner similar to installation of a gas lift valve in a gas lift mandrel allowing the battery to be replaced without removing valve 107, Fig 9-14, pg 26, par 3- pg 27, par 2).
Claim 7: Murdoch, as modified by Hazel and Hubertus, discloses a port (outer port 34) within a wall of the mandrel (14) (see Fig 2) for providing access to an annulus (annulus region 26) between the casing string (casing or liner string 20) and a wellbore (18) for monitoring the downhole environment in the annulus (26) (Murdoch, Fig 2, pg 37, ln 33 – pg 38, ln 4).
Claim 8: Murdoch, as modified by Hazel and Hubertus, discloses further comprising a downhole tool (Murdoch, deployment /retrieval tool, Hazel, kickover tool) positioned within the wellbore, the downhole tool including a wireless receiver for receiving data from the downhole device via the wireless communications link (Hazel, data is retrieved from the downhole detection system 100 by transferring the 65, such as wireless data transmission, for connecting the tool and the data collection unit 60, par [0061]).
Claim 9: Murdoch, as modified by Hazel and Hubertus, discloses the downhole device includes at least one of a sensor, a valve assembly, or an actuator (Murdoch, downhole device is valve 700 and includes a pressure sensor 776, and motor 722, see Fig 17, pg 52, ln 17-22, pg 55, ln 9-23).
Claim 10: Murdoch, as modified by Hazel and Hubertus, discloses casing string (casing or liner string 20) comprises an additional mandrel (multiple gas lift mandrels 14a-c) having a side pocket (side-pockets 12a-c); and 
an additional downhole device (orifice gas lift valve 10a-c) positioned within the side pocket  (12a-c) of the additional mandrel (14a-c), the additional downhole device including an electronics package (52) and a power source (56) (Murdoch, each variable orifice gas lift valve 10a-c is similar to valve 10 of Figs 1 and 2, pg 48, ln 9-11, valve 10 includes a controller 52 and  power source battery pack 56, pg 38, ln 30- pg 39, ln 11).

Claims 13-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch in view of Hazel.
Claim 13: Murdoch discloses a method of monitoring a downhole environment of a wellbore (see abstract) comprising: 
collecting data regarding a downhole environment via an electronic package (memory 54 and associated sensors) of a device (gas lift valve 10/ 700) positioned within a side pocket (side pocket gas lift mandrel 14) of a casing string (production string 16), the side pocket (14) in an inner region of the casing string (16) (gas lift valve 10, is controlled in accordance with the production pressure in the production string, pg 37, ln 27-32, valve 10 includes memory 54 may record data, such as pressure data, temperature date, orifice position data and the like, obtained from associated sensors and the like, Fig 1-2, pg 39, ln 1-5); 
the electronics package (memory 54 and sensors) being positioned proximate (near) a port (port 34) in a wall of the casing string (16) proximate the side pocket  (within 14) for collecting data regarding at 26) between the wellbore (drilled wellbore 18) and the casing string (16) (valve 10 includes memory 54 may record data, such as pressure data, temperature date, orifice position data and the like, obtained from associated sensors and the like, Fig 1-2, pg 39, ln 1-5);
transmitting data from the device (gas lift valve 10/ 700) to a downhole tool (deployment/retrieval tool, pg 55, ln 25-27) positioned downhole within the inner region of the casing string (21) (establishing a hard-wire connection between the gas lift vale 10 and a surface location, pg 17, ln 23-35, valve 700 includes a communication port or connector 790 for communication between electronics module 778 and external equipment, communication port or connector 790 may facilitate connection while the valve is in situ via stabbing in using intervention equipment deployed downhole, pg 55, ln 25- pg 56, ln 1); and 
transmitting data from the downhole tool to a surface of the wellbore (establishing a hard-wire connection between the gas lift vale 10 and a surface location, pg 17, ln 23-35, communication port or connector 790 may facilitate connection while the valve is in situ via stabbing in using intervention equipment deployed downhole, pg 55, ln 25- pg 56, ln 1).
Murdoch fails to disclose transmitting data from the device to the downhole tool via a wireless communications link.
Hazel discloses that data may be transmitted from data collection unit (60) to a downhole tool comprising a kickover tool (90) using an electrical connection means for connection the tool and the data collection unit such as a plug and socket, wireless data transmission, inductive coupling or by any other means known to the skilled person. Data may be transmitted wirelessly from the data collection unit (60) to the tool lowered into the well by an acoustic link. Data may be provided to a transceiver for modulation to a radio frequency and thereby transmitted via an antenna in the data collection unit to an antenna and transceiver of the tool lowered into the well (see par [0061]).
It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify the electrical connection means for transmitting data of Murdoch with a wireless data transmission as disclosed by Hazel as the need for transferring data would have lead one skilled in the art to choose an appropriate means of transmitting data, such as the wireless data transmission as disclosed by Hazel. Therefore, choosing the appropriate data transmission means disclosed by Hazel would merely be a id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 	Further, Hazel discloses that plug and socket, wireless data transmission, and inductive coupling are all known methods of electrical connection that can be substituted for each other (Hazel, see par [0061]).
Claim 14: Murdoch, as modified by Hazel, discloses recharging the power source of the device via a downhole tool (Murdoch, intervention equipment, such as wire line via connector, pg 39, ln 26-28, connector 790) positioned within the inner region of the casing string (20) while the device (10/ 700) is positioned downhole in the side pocket (Murdoch, side pocket gas lift mandrel 14) of the casing string (20) (Murdoch, hard-wire connection may be used to re-charge batteries, pg 17, ln 23-35).
Claim 16: Murdoch, as modified by Hazel, discloses transmitting data from the downhole tool to the device (valve 10/ 700) for updating a performance of the device (Murdoch, valve 700 includes a communication port or connector 790 for communication between electronics module 778 and external equipment, communication port or connector 790 may facilitate connection while the valve is in situ via stabbing in using intervention equipment deployed downhole, port or connector 790 may allow the electronics module 778 to be appropriately loaded or programmed with the necessary algorithms, permit testing or interrogation of the electronics module 778, pg 55, ln 25- pg 56, ln 1)
Claim 17: Murdoch, as modified by Hazel, discloses coupling the downhole tool (intervention equipment, such as wire line) to an adaptor (Murdoch, connector, pg 39, ln 26-28, connector 790) of the device for recharging a power source (Murdoch, power source battery pack 56 / electronics module 778 may also comprise a power source such as a battery pack) of the device (10/ 700) while the device is positioned downhole within the casing string (Murdoch, connector, pg 39, ln 26-28, connector 790)  for coupling a downhole tool to the power source for recharging the power source via the downhole tool (Murdoch, hard-wire connection may be used to re-charge batteries, pg 17, ln 23-35).
Claim 18: Murdoch, as modified by Hazel, discloses collecting data regarding the downhole environment (Murdoch, Fig 2, pg 37, ln 33 – pg 38, ln 4) via an additional device (Murdoch, 10a-c) positioned within an additional side pocket (14) of the casing string (20
transmitting data from the additional device (10a-c) to the downhole tool (external equipment such as deployment/ retrieval equipment) positioned downhole within the inner region of the casing string (20) (Murdoch, establishing a hard-wire connection between the gas lift vale 10 and a surface location, pg 17, ln 23-35, valve 700 includes a communication port or connector 790 for communication between electronics module 778 and external equipment, communication port or connector 790 may facilitate connection while the valve is in situ via stabbing in using intervention equipment deployed downhole, pg 55, ln 25- pg 56, ln 1) via a wireless communications link (Hazel, data may be transmitted wirelessly from the data collection unit 60 to the tool lowered into the well by an acoustic link, par [0061]).
Claim 20: Murdoch, as modified by Hazel, discloses a the step of collecting data regarding a downhole environment via a device (Murdoch, valve 10/ 700) within a side pocket (14) of a casing string (Murdoch, Fig 2, pg 37, ln 33 – pg 38, ln 4) further comprises: 
collecting data regarding the downhole environment in an annulus (annulus region 26) between the casing string (Murdoch, casing or liner string 20) and the wellbore via a port (outer port 34) in a wall of the casing  (20) string proximate the side pocket (Murdoch, valve 10 includes a housing 30 sized to be received in side-pocket 12, and a fluid inlet 32 arranged in fluid communication with an outer port 34 formed in a side wall of the mandrel 14, see Fig 2, pg 37, ln 33- pg 38, ln 4).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch and Hazel as applied to claim 13, and further in view of Hubertus et al., UK Patent Application GB 2,407,035 A (hereinafter Hubertus).
Claim 15: Murdoch, as modified by Hazel, fails to disclose removing a power source of the device while the device is positioned downhole in the side pocket of the casing string; and replacing the power source of the device while the device is positioned downhole in the side pocket of the casing string.
Hubertus discloses a side pocket mandrel (90) installed within a production tubing.  The side pocket type battery mandrel has an internal orientating sleeve and tool guard, which are engaged by a running tool (94) for orienting a kick-over element (96) for insertion of a battery assembly (98) into the side pocket (100). The mandrel further includes a valve (107) and logic tool (109).  The battery assembly (98) is deployed in the side pocket of the mandrel in a manner similar to installation of a gas lift valve in a 107 (Fig 9-14, pg 26, par 3- pg 27, par 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the power source of Murdoch, modified by Hazel, such that removing and replacing  the power source from the downhole device can be done while the downhole device is positioned in the side pocket mandrel as disclosed by Hubertus, as this modification would have allowed for the replacement of the power source  for the downhole device without having to remove the downhole device from the wellbore (Hubertus, Fig 9-14, pg 26, par 3- pg 27, par 2).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch, Hazel, and Hubertus as applied to claim 1, and further in view of Millot et al., US 8,994,550 (hereinafter Millot).
Claim 11: Murdoch, as modified by Hazel and Hubertus, discloses the additional downhole device (Murdoch, 10a-c) is positioned at a distance to the downhole device (Murdoch, 10a-c) (see Fig 12) for monitoring the downhole environment of the wellbore (Murdoch, Fig 2, pg 37, ln 33 – pg 38, ln 4).
Murdoch, as modified by Hazel and Hubertus, fails to disclose the additional device transmitting additional data via a wireless communications link to the downhole device for monitoring the downhole environment of the wellbore.
Millot discloses a method and system for transmitting data alone tubing in a borehole using short hop acoustic telemetry (see abstract). The method and system uses a combination of a short hop acoustic telemetry system for transmitting data between a hub located above the main packer 18 and a plurality of downhole tools and valves below and/or above said packer 18. The data and/or control signals can be transmitted from the hub to a surface module either via a plurality of repeaters as acoustic signals or by converting into electromagnetic signals and transmitting straight to the top (col 5, ln 42-col 6, ln 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wellbore assembly including the downhole device and the additional downhole device of Murdoch, as modified by Hazel, to utilize a short hop telemetry system as disclosed by Millot for wireless communication between the downhole device, additional downhole device, and the surface.  col 1, ln 14-20).
Claim 12: Murdoch, as modified by Hazel, Hubertus, and Millot, discloses the additional downhole device (Murdoch, 10a-c, Millot, hub located above main packer 18) is positioned at a distance to the surface of the wellbore for transmitting data to a device at the surface of the wellbore (Millot, hub located above the main packer 18 and a plurality of downhole tools and valves below and/or above said packer 18, data and/or control signals can be transmitted from the hub to a surface module, col 5, ln 62-col 6, ln 8).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch and Hazel as applied to claim 13, and further in view of Millot et al., US 8,994,550 (hereinafter Millot).
Claim 19: Murdoch, in view of Hazel, fails to disclose transmitting data from the device to the additional device via a wireless communications link.
Millot discloses a method and system for transmitting data alone tubing in a borehole using short hop acoustic telemetry (see abstract). The method and system uses a combination of a short hop acoustic telemetry system for transmitting data between a hub located above the main packer 18 and a plurality of downhole tools and valves below and/or above said packer 18. The data and/or control signals can be transmitted from the hub to a surface module either via a plurality of repeaters as acoustic signals or by converting into electromagnetic signals and transmitting straight to the top (col 5, ln 42-col 6, ln 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the wellbore assembly including the downhole device and the additional downhole device of Murdoch, as modified by Hazel, to utilize a short hop telemetry system as disclosed by Millot for wireless communication between the downhole device and the additional downhole device.  This modification would have allowed for wireless transmission of data along the production tubing in the borehole (Millot, abstract, col 1, ln 14-20).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676